Case 1:20-cv-11744-RWZ Document 20 Filed 06/02/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11744-RWZ

ALEXANDER SVERDLOV
V.

BORIS EYDINOYV, et al.

MEMORANDUM & ORDER

June 2, 2021

ZOBEL, S.D.J.

On June 4, 2019, defendant Boris Eydinov executed and delivered to plaintiff
three promissory notes in the total principal amount of $557,000. They carried various
interest rates and each had a different repayment date. They remain largely unpaid. In
Count |, plaintiff seeks to recover what he is owed by Boris.’ The amended complaint
further alleges that the notes were secured by an interest in two adult day care centers,
Lynn Adult Day Health Care (“ADHC”) and East Point ADHC, owned by Boris’ son,
Alexander. The other named defendants in this case (“Moving Defendants”) thus
include Alexander, the two centers, and two individuals affiliated with the centers,

Zelyony and Eduardo Valdez.? These defendants, excluding Boris, have moved to

 

1 The court will refer to defendants Boris and Alexander Eydinov by their first names to avoid confusion.
Plaintiff, also named Alexander, will be “plaintiff,” and defendant Alexander Zelyony will be “Zelyony.”

2 Boris does not join the motion to dismiss.
Case 1:20-cv-11744-RWZ Document 20 Filed 06/02/21 Page 2 of 4

dismiss the two counts of the amended complaint, unjust enrichment and corporate veil
piercing, against them. (Docket #17). For the reasons set forth below, the motion is
allowed.

I. Standard of Review

To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain
sufficient factual allegations to “state a claim to relief that is plausible on its face.”
Ashcroft v. labal, 556 U.S. 662, 678 (2009) (quoting Bell Atl, Corp. v. Twombly, 550
U.S. 544, 570 (2007)). For purposes of this motion, the court must accept all factual
allegations in the complaint as true and construe all reasonable inferences in the

plaintiff's favor. See Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).
i. Analysis

In Count II of the amended complaint, plaintiff asserts a claim against the Moving
Defendants on the theory of unjust enrichment. “Massachusetts law provides an
equitable remedy where there has been ‘unjust enrichment of one party and unjust
detriment to the other party.” Plastic Surgery Assocs., S.C. v. Cynosure, Inc., 407 F.
Supp. 3d 59, 82-83 (D. Mass. 2019) (quoting Mass. Eye & Ear Infirmary v. QLT
Phototherapeutics, Inc., 412 F.3d 215, 234 n.7 (1st Cir. 2005)). “Liability in unjust
enrichment has in principle nothing to do with fault. It has to do with wealth being in one
person’s hands when it should be in another person's.” In re Lupron Mktg. & Sales
Practices Litig., 295 F. Supp. 2d 148, 182 n.38 (D. Mass. 2003) (quoting Guyana Tel. &

Tel. Co. v. Melbourne Intern., 329 F.3d 1241, 1245 n.3 (11th Cir. 2003)).
Case 1:20-cv-11744-RWZ Document 20 Filed 06/02/21 Page 3 of 4

In Count Ill, plaintiff asserts a claim styled as an “alter ego action to pierce the
corporate veil... . and impose liability jointly and severally [against] all defendants.”
(Docket # 15 at 8). “In ‘rare particular situations to prevent gross inequity,’ disregard of
separate corporate entities may be warranted, i.e., it is permissible to pierce the
corporate veil.” Evans v. Multicon Constr. Corp., 574 N.E.2d 395, 398 (Mass. App. Ct.
1991) (quoting My Bread Baking Co. v. Cumberland Farms, Inc., 233 N.E.2d 748, 752
(Mass. 1968)). Although piercing the corporate veil or recognizing an alter ego isa
remedy rather than a claim, other courts have allowed such a “claim” to proceed as a
“mechanism for securing damages.” Gen. Hosp. Corp. v. Esoterix Genetic Labs, LLC,

No. 18-cv-11360, 2019 U.S. Dist. LEXIS 150986, at *14 (D. Mass. Sept. 4, 2019).

The Moving Defendants are not obligors on the notes. Plaintiff alleges generally
that Boris used the borrowed funds for the benefit of Lynn ADHC and East Point ADHC
and that, therefore, the other defendants must have known about the notes. While the
notes reference East Point ADHC, and/or Lynn ADHC, they do not specify that the
borrowed funds were to be used for those entities, as plaintiff suggests in his complaint.
Instead, the notes demonstrate that the Moving Defendants did not assume any
obligation to repay plaintiff for the funds Boris borrowed.* Plaintiff has insufficiently
alleged that the Moving Defendants had any obligation to him and therefore has not

plausibly alleged that he is entitled to relief from them.

 

3 The first note indicates that Alexander joined Boris “by signing the Collateral Assignment of his
shares/interest in Lynn ADHC LLC and agree[d] to said pledge and assignment.” (Docket # 15-1 at 3).
However, Alexander did not sign the note, nor is there a separate “collateral assignment’ attached to the
note.

3
Case 1:20-cv-11744-RWZ Document 20 Filed 06/02/21 Page 4 of 4

Il. Conclusion

The Moving Defendants’ motion to dismiss (Docket # 17) is ALLOWED.

\uee 2708 () 2) 24D

OQ DATE RYA W. ZOBEL
UNITEB STATES DISTRICT JUDGE
